DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 05/26/2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2022.
Claim Objections
Claim 4 is objected to because of the following informalities:  the word “DNA” is misspelled in the second line.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 depends on claim 5, which limits functional nucleic acid to a number of specific ones such as siRNA, mRNA and others. Claim 7 adds a limitation that the functional nucleic acid is “other”, meaning that it is not the one listed in claim 5. Therefore claim 7 expands the scope of claim 5 instead of limiting it.
For the purpose of examination it will be considered that functional nucleic acid in claim 7 can be any other than listed in claim 5, but appropriate correction is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Macromolecules, 2012, 45: 9579-9584, cited from IDS).
Concerning claims 1, 3 and 7 Chen et al disclose DNA hydrogel based on polypeptide polymer (PPLG) with DNA-grafted side chains crosslinked by linker-ds-DNA, such linker-ds-DNA having ends complementary to DNA-grafted side chains (see Abstract, Scheme within the Abstract, second column on page 9580, first column on page 9581, Scheme 3), such hydrogel can be potentially used in vivo (see second column on page 9583). Concerning claim 2 conjugation of DNA-grafted side chains with polymer was carried out using azide-functionalized DNA strands (see Scheme 1), leading to formation of the same conjugate as claimed in claim 2. Concerning claim 4 DNA-grafted side chains named “azide-S-A”, “azide-S-B” and “azide-S-C” comprise 12-16 nucleotides and complementary portions of crosslinking DNA named “L-1” AND “L-2” have more than 12 nucleotides (see first page of Supporting information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, above, and in further view of Nguyen et al (Acta Biomaterialia, 2013, 9: 4487-4495) and Williams et al (WO 2016/161018, October 2016).
Teachings of Chen et al are discussed above.
Chen et al do not teach using siRNA as a crosslinking agent for making a hydrogel or obtaining biodegradable polymer by conjugating the polymer with azide groups on its side chain with diphenylcyclooctyne-modified DNA.
Nguyen et al teach that hydrogels can be used for delivery of siRNAs to cells (see Title, Abstract).
Williams et al teach conjugation of azide-modified molecule with diphenylcyclooctyne-modified molecule (see paragraph [0010], Figure 1).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use siRNA instead of linker-ds-DNA taught by Chen et al based on teachings of Nguyen et al and use chemistry taught by Williams et al to conjugate polymer to DNA side chains. One of the ordinary skill in the art would be motivated to do so in order to create a new hydrogel for delivery of siRNAs as taught by Nguyen et al by replacing crosslinker ds-DNA taught by Chen et al by dsRNA such as siRNA, adding the complementary strands to the ends of sense and antisense strand of siRNA, which are complementary to DNA-grafted side chains of Chen et al, the same as in linker-ds-DNA taught by Chen et al. One of the ordinary skill in the art would be motivated to use chemistry taught by Williams et al because it allows to create stable conjugate as taught by Williams et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635